United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                  April 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-31095
                         Summary Calendar



                         BERNADETTE BROWN,

                                              Plaintiff-Appellant,


                              VERSUS


                   S.B.C. TELECOM INC., ET.AL.,

                                                         Defendants,


               BELLSOUTH MOBILITY; CINGULAR WIRELESS

                                             Defendants-Appellees.




          Appeal from the United States District Court
  For the Western District of Louisiana, Lake Charles Division
                           (01-CV-2661)


Before JONES, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*

      Plaintiff Bernadette Brown appeals from the district court’s

grant of summary judgment to defendant Cingular Wireless in Brown’s

suit alleging disparate treatment on the basis of race and a


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
hostile work environment in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000(e)-(2)(a), 42 U.S.C. § 1981,

and Louisiana anti-discrimination law.          La. Rev. Stat. Ann. §

23:323 (West 1998).

     We review the district court’s grant of summary judgment de

novo, employing the same criteria used in that court.           Rogers v.

International Marine Terminals, 87 F.3d 755, 758 (5th Cir. 1996).

Summary judgment should be granted where the record indicates no

genuine issue of material fact, and that the moving party is

entitled to judgment as a matter of law.         Id. In considering the

motion we must view the evidence in the light most favorable to the

non-moving party.      Matsushita Elec. Indus Co. v. Zenith Radio

Corp., 475 U.S. 574, 587-88 (1986).        But “the nonmoving party must

set forth specific facts showing the existence of a ‘genuine’ issue

concerning every essential component of its case.” Morris v. Covan

World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).

     To make out a prima facie case for disparate impact, a Title

VII plaintiff must establish: (1) membership in a protected class;

(2) qualification for the position in question; (3) an adverse

employment decision; and (4) that he/she was replaced by someone

outside the protected class. Shackelford v. Deloitte & Touche LLP,

190 F.3d 398, 404 (5th Cir. 1999).          Because Brown has failed to

create a genuine issue of material fact as to the existence of an

adverse employment decision, the district court’s grant of summary

judgment   for   Cingular   on   Brown’s   disparate   impact   claim   was
correct.     Id. at 406-07; see also Williams v. Bristol-Meyers

Squibb, 85 F.3d 270, 274 (7th Cir. 1996) (explaining that unless

Title VII excluded peripheral slights “every trivial personnel

action that an irritated employee did not like would form the basis

of a discrimination suit” ).

      To bring a Title VII action based on a hostile environment,

plaintiff must prove : (1) membership in a protected class; (2)

unwelcome    harassment;   (3)   based   on   race;   (4)   the   harassment

affected a term, condition or privilege of employment; and (5) the

employer knew or should have known of the harassment and failed to

remedy it.   Celestine v. Petreleos de Venezuela S.A., 266 F.3d 343,

353 (5th Cir. 2001).       For harassment to affect employment under

prong 4, it must be “sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive work

environment.”    Harris v. Forklift Systems, 510 U.S. 17, 21 (1993).

The two stray comments that Brown cites are insufficiently “severe”

to form the basis of a hostile environment suit.1

      The judgment of the district court is AFFIRMED.




  1
   As Louisiana uses federal jurisprudence to interpret its anti-
discrimination laws, King v. Phelps Dunbar LLP, 743 So.2d 181, 187
(La. 1999), the above analysis also disposes of Brown’s state law
claims.